DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing data to provide cognitively processed insights and perform a learning operation without significantly more. 
Regarding claims 1 and 11, 
In step 1, the claims are directed to the statutory category of a method and a computer program product.
In step 2a prong 1, Claim 1 recites, in part, receiving one or more content items from one or more content-providing users of an online system; accessing an item detection model trained to predict a probability that a content item comprises an image of an item associated with an entity having a presence on the online system; applying the item detection model to a set of attributes of each of the one or more content items to predict the probability that the content item comprises an image of an item associated with the entity; determining whether the predicted probability is at least a threshold probability for each of the one or more content items; identifying a content-providing user of the online system from whom the set of content items was received; determining a number of the set of content items received from the content-providing user for which the predicted probability is at least the threshold probability; computing a score for the content-providing user based at least in part on the number; ranking the content-providing user among a set of additional content-providing users of the online system based at least in part on the score; providing an option to select a set of approved content-providing users of the online system from the ranking authorized to create one or more content items on behalf of the entity. The limitations of receiving content items, utilizing an item detection model trained to predict a probability, identifying a user based on the result of applying the item detection model, computing scores, ranking users based on the based scores, and providing an option to select a set of users, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an online system“, “an image”, a “computer readable storage medium”, “an entity”, “one or more content items”, “an item detection model”, “a probability”, “a set of attributes” and “a threshold” in the context of this claim, the limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “an online system“, “a computer program product”, a “computer-readable storage medium”, “a processor”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving data from the source and providing data to a destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an online system“, “an image”, a “computer readable storage medium”, “an entity”, “one or more content items”, “an item detection model”, “a probability”, “a set of attributes” and “a threshold” to perform the processing step amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2 and 12 recite the set of data selected from various groups, Claims 3 and 13 recite inferring a relationship between a content item and a topic associated with the entity, claims 4, 5, 14 and 15 recites a set of attributes of each of the plurality of content items, claims 6 and 16 recite computing the score for the content-providing user, claims 7 and 17 recite receiving a selection of an approved content-providing user, claims 8 and 18 recite one or more content items created on behalf of entity in a page, claims 9 and 19 recite adding a link to a page and claims 10 and 20 recites providing a share of an amount of compensation. 
In step 2 prong 1, claims 2-10 and 12-20 amount to the same abstract idea as stated for claim 1. The limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2 prong 2, The claims do not recite any further additional elements than those recited in claim 1. The claims merely recite the same elements with further specificity. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the source and destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quercia (US PGPub 2016/0092576).

Regarding claims 1 and 11, Schultz teaches a method (Quercia, see abstract, disclosing a method and system of Association- and perspective-based content item recommendations) comprising:
receiving one or more content items from one or more content-providing users of an online system, each of the one or more content items comprising an image (Quercia, see paragraph 0036, a user 112 of a client device 110 may engage in an interaction 416 with the content provider 408 and/or content services 402 in the following manner. For example, the client device 110 may present the content index 414 to the user 112, e.g., as a set of categories of topics that may be of interest to the user 112, such as articles about news stories, movies, music, or books);
accessing an item detection model trained to predict a probability that a content item comprises an image of an item associated with an entity having a presence on the online system, the item detection model trained based at least in part on a plurality of content items comprising a plurality of images of one or more items associated with the entity and a set of attributes of each of the plurality of content items (Quercia, see paragraph 0039, In this scenario 500, a set of individuals 502 may be associated with content items 422 about a particular topic 504 (e.g., articles, messages, or options that the individual 502 has generated, authored, referenced, and/or approved). While some content providers 408 may present all discovered content items 422 to the user 112 in an equivalent manner, other content providers 408 may be configured to present to the user 112 content item recommendations 512 of content items 422 that are of predicted interest to the user 112);
applying the item detection model to a set of attributes of each of the one or more content items to predict the probability that the content item comprises an image of an item associated with the entity (Quercia, see paragraph 0048, such selectivity may improve the engagement of users 112 with the content provider 408, e.g., by increasing the predicted interest and appeal of content item recommendations 512 that are presented to the user 112);
determining whether the predicted probability is at least a threshold probability for each of the one or more content items (Quercia, see paragraph 0061, As a first further variation, selecting the representative user perspective subset may involve excluding an excluded user perspective 510 that has a user perspective score about the topic 504 that is above a maximum user perspective score threshold (e.g., if the user 112 holds a particularly strong opinion and/or knowledge about a topic 504, presenting differing individual perspectives 504 may have a greater likelihood of alienating the user 112));
responsive to determining that the predicted probability is at least the threshold probability for each of a set of content items, identifying a content-providing user of the online system from whom the set of content items was received (Quercia, see paragraph 0062, Sorting 1104 by user perspective scores 1102 may be applied to the user perspectives 510, and a maximum user perspective score threshold 1106 may be applied to remove a user perspective 510 about which the user 112 is so polarized that the presentation of differing individual perspectives 504 may be undesirable);
determining a number of the set of content items received from the content-providing user for which the predicted probability is at least the threshold probability (Quercia, see paragraph 0050, The use of the techniques presented herein to reduce the set of content item recommendations 512 to a smaller set that is of greater probable interest to the user 112 may reduce the inefficient consumption of the resources of the client device 110 in presenting other content item recommendations 512 that are not of interest to the user 112);
computing a score for the content-providing user based at least in part on the number (Quercia, see paragraph 0070, An individual perspective rating threshold may be applied to avoid selecting content items 422 having a comparatively low individual perspective rating 1202, and a selection 1008 may be applied to the content items 422 presenting a comparatively high individual perspective rating 1202);
ranking the content-providing user among a set of additional content-providing users of the online system based at least in part on the score (Quercia, see paragraph 0070, An individual perspective rating threshold may be applied to avoid selecting content items 422 having a comparatively low individual perspective rating 1202, and a selection 1008 may be applied to the content items 422 presenting a comparatively high individual perspective rating 1202); and
providing, to the entity, an option to select a set of approved content-providing users of the online system from the ranking authorized to create one or more content items on behalf of the entity (Quercia, see paragraph 0053, The processor-executable instructions 912, when executed on a processor 916 of the device 908, cause the device 908 to present a content item recommendation 512 to a user 112).

Regarding claims 2 and 12, Quercia teaches wherein the ranking is provided to the entity in association with a set of data associated with each of the set of approved content-providing users, wherein the set of data is selected from the group consisting of: an audience of one or more content items associated with the entity received from each of the set of approved content-providing users, an amount of user engagement with each of one or more content items associated with the entity received from each of the set of approved content-providing users, a content of one or more content items associated with at least a threshold performance metric received from each of the set of approved content-providing users, information describing a history of violation of one or more policies by each of the set of approved content-providing users, a number of additional entities having a presence on the online system that have authorized each of the set of approved content-providing users to create content items on behalf of each additional entity, and any combination thereof (Quercia, see paragraph 0045, The content provider 408 may therefore group the content items 422 according to the individual perspectives 506 about the topic 502, and may utilize such groupings in the selection of content items 422 as content item recommendations 512 to be transmitted to a client device 110 for presentation to a user 112).

Regarding claims 3 and 13, Quercia teaches further comprising:
inferring a relationship between a content item and a topic associated with the entity based at least in part on information associated with the content item selected from the group consisting of: a tag associated with the topic, a link to a page associated with the topic, a caption associated with the topic, a location associated with the topic, a comment associated with the topic, and any combination thereof (Quercia, see paragraph 0066, The frequencies of the terms used in a content item 422 may therefore enable a calculation of a perspective score indicating the strength and/or confidence of the correlation of the content item 422 and/or the individual 502 with a particular individual perspective 506).

Regarding claims 4 and 14, Quercia teaches wherein the set of attributes of each of the plurality of content items comprises one or more of: a set of pixel values associated with an image of the plurality of images, a tag associated with a content item of the plurality of content items, a caption associated with a content item of the plurality of content items, a location associated with a content item of the plurality of content items, a comment associated with a content item of the plurality of content items, and an inferred relationship between a content item of the plurality of content items and the topic associated with the entity (Quercia, see paragraph 0036, a user 112 of a client device 110 may engage in an interaction 416 with the content provider 408 and/or content services 402 in the following manner. For example, the client device 110 may present the content index 414 to the user 112, e.g., as a set of categories of topics that may be of interest to the user 112, such as articles about news stories, movies, music, or books).

Regarding claims 5 and 15, Quercia teaches wherein the set of attributes of each of the one or more content items comprises one or more of: a set of pixel values associated with an image comprising the one or more content items, a tag associated with a content item of the one or more content items, a caption associated with a content item of the one or more content items, a location associated with a content item of the one or more content items, a comment associated with a content item of the one or more content items, and an inferred relationship between a content item of the one or more content items and the topic associated with the entity (Quercia, see paragraph 0035, The content provider 408 may be deployed in a distributed manner across at least two content provider servers 410, which may be organized by role (e.g., a first content provider server 410 maintaining the content index 414, and a content provider server 410 interacting with users 112 and/or client devices 110) and/or geographically (e.g., various content provider servers 410 may be provided to service client devices 110 in different physical locations)).

Regarding claims 6 and 16, Quercia teaches wherein computing the score for the content-providing user comprises:
retrieving information describing a time at which each of the set of content items for which the predicted probability is at least the threshold probability was received from the content-providing user (Quercia, see paragraph 0036, a user 112 of a client device 110 may engage in an interaction 416 with the content provider 408 and/or content services 402 in the following manner. For example, the client device 110 may present the content index 414 to the user 112, e.g., as a set of categories of topics that may be of interest to the user 112, such as articles about news stories, movies, music, or books);
determining a frequency with which the content-providing user created the set of content items based at least in part on the number of the set of content items received from the content-providing user for which the predicted probability is at least the threshold probability and the time at which each of the set of content items for which the predicted probability is at least the threshold probability was received from the content-providing user (Quercia, see paragraph 0035, The content provider 408 may be deployed in a distributed manner across at least two content provider servers 410, which may be organized by role (e.g., a first content provider server 410 maintaining the content index 414, and a content provider server 410 interacting with users 112 and/or client devices 110) and/or geographically (e.g., various content provider servers 410 may be provided to service client devices 110 in different physical locations)); and
computing the score for the content-providing user based at least in part on the frequency (Quercia, see paragraph 0039, The selected content items 422 may be transmitted to a client device 110 of the user 112 (e.g., as a web page featuring the content item recommendations 512 as a title, preview, or summary of each selected content item 422), which the user 112 may select in order to view the full content item 422).

Regarding claims 7 and 17, Quercia teaches further comprising:
receiving, from the entity, a selection of an approved content-providing user authorized to create one or more content items on behalf of the entity (Quercia, see paragraph 0039, The selected content items 422 may be transmitted to a client device 110 of the user 112 (e.g., as a web page featuring the content item recommendations 512 as a title, preview, or summary of each selected content item 422), which the user 112 may select in order to view the full content item 422).

Regarding claims 8 and 18, Quercia teaches further comprising:
including one or more content items created on behalf of the entity by the approved content-providing user in a page associated with the entity maintained in the online system (Quercia, see paragraph 0039, The selected content items 422 may be transmitted to a client device 110 of the user 112 (e.g., as a web page featuring the content item recommendations 512 as a title, preview, or summary of each selected content item 422), which the user 112 may select in order to view the full content item 422).

Regarding claims 9 and 19, Quercia teaches further comprising:
adding a link to a page associated with the entity maintained in the online system to one or more content items created on behalf of the entity by the approved content-providing user (Quercia, see paragraph 0039, The selected content items 422 may be transmitted to a client device 110 of the user 112 (e.g., as a web page featuring the content item recommendations 512 as a title, preview, or summary of each selected content item 422), which the user 112 may select in order to view the full content item 422).

Regarding claims 10 and 20, Quercia teaches further comprising:
providing a share of an amount of compensation received by the entity to the approved content-providing user (Quercia, see paragraph 0039, The selected content items 422 may be transmitted to a client device 110 of the user 112 (e.g., as a web page featuring the content item recommendations 512 as a title, preview, or summary of each selected content item 422), which the user 112 may select in order to view the full content item 422).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443